Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
Amendment to the Specification filed on 08/16/2021 is accepted.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
This application is in condition for allowance except for the presence of claim 2 (which is directed to non-elected Species 2 (claim 1 is directed elected Species 3)) and claims 7-13 (which are directed to non-elected Groups II and III).  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, claims 2 and 7-13 have been cancelled.

Reasons for Allowance
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to claim 1 is considered to be Boddakayala (US 2013/0183555 A1), Ahn et al. (US 2007/0248876 A1), Boddakayala et al. (US 20150244044 A1) and Oh et al. (US 20150101354 A1).  However, none of these references, either individually or in combination, teaches or fairly suggests wherein the heat exchange member comprises: a heat exchange duct configured to form an internal flow channel being connected to the coolant circulation line; and a grid frame being installed inside the heat exchange duct, and wherein the internal flow channel is uniformly divided into a plurality of grid flow channels arranged with a predetermined interval to uniformly flow the coolant through the  plurality of grid flow channels as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723